Citation Nr: 1029305	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1964 to July 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs Regional Office in Phoenix, 
Arizona, which denied service connection for PTSD and depression.  
On his Form 9 substantive appeal received in August 2004, the 
Veteran limited his appeal to the matter of service connection 
for PTSD.


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision denied the 
Veteran service connection for PTSD, based on a finding that 
there was a lack of credible supporting evidence that an in-
service stressor occurred.  

2.  Evidence received since the February 1994 rating decision 
shows that the Veteran has a clinical diagnosis of PTSD, and 
includes new lay statements expressing that he had 'fear of 
hostile military or terrorist activity', which under the amended 
38 C.F.R. § 3.304(f), along with evidence that he served in a 
combat zone, serves to corroborate the occurrence of a stressor 
event in service; relates to the unestablished fact necessary to 
substantiate the claim of service connection for PTSD; and raises 
a reasonable possibility of substantiating the claim.

3.  The Veteran has a VA diagnosis of PTSD; under amended 
regulation he has a corroborated stressor event in service; and 
his PTSD symptoms have been related to his stated in-service 
stressor by a VA psychiatrist or psychologist.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009). 
2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3)(effective 
July 13, 2010) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As this decision grants the benefit 
sought, there is no need to belabor the impact of the VCAA in the 
matter, as any notice error or duty to assist omission is 
harmless.  


Factual Background, Legal Criteria, and Analysis

Service connection for PTSD was denied by an unappealed February 
1994 rating decision based essentially on a finding that a 
stressor event in service corroborated by credible supporting 
evidence was not shown.  

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To establish service connection for PTSD requires:  (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Under a revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 
2010)(which applies in the instant case as an appeal in this 
matter was before the Board but not yet decided on July 13, 2010) 
if a stressor claimed by a veteran is related to the veteran's 
fear or hostile military or terrorist activity and a VA 
(including contract) psychologist or psychiatrist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD 
and that the Veteran's symptoms are related to the claimed 
stressor (and provided the claimed stressor is consistent with 
the circumstances of the Veteran's service), the Veteran's lay 
testimony alone may establish the occurrence of the stressor 
event.    .

VA has determined that to reopen a previously denied service 
connection claim for PTSD under new § 3.304(f)(3), VA will accept 
a Veteran's lay statement regarding an in-service stressor - 
'fear of hostile military or terrorist activity' - as sufficient 
to constitute new and material evidence for the purpose of 
reopening a previously denied claim, if the Veteran's record 
otherwise shows service in a location involving exposure to 
'hostile military or terrorist activity'.  If review of the 
record discloses a previously submitted lay statement 
demonstrating 'fear of hostile military or terrorist activity,' 
such statement will be sufficient for reopening a claim if the 
Veteran's record otherwise demonstrates service in a location 
involving exposure to 'hostile military or terrorist activity'.  
See VBA Training Letter No. 10-05 (July 16, 2010).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need to 
discuss in detail every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
regarding the claim.

Evidence of record at the time of the February 1994 rating 
decision included the Veteran's STRs and SPRS, which show that he 
served in Vietnam from August 1965 to June 1966 and received a 
Vietnam Service Medal, a Vietnam Campaign Medal, a National 
Defense Service Medal, a Good Conduct Medal, a Presidential Unit 
Citation, and a Naval Unit Commendation.  The Veteran's SPRs show 
that the Veteran was assigned to the 1st 8" Howitzer Battery, in 
the 3rd Marine Division, Reinforced, in Vietnam, and participated 
in Operation Starlight in Chu Lai in August 1965.  It is shown 
that he served in an area of hostilities.

The evidence in February 1994 also included a September 1993 VA 
examination report showing the Veteran was given diagnoses of 
PTSD, chronic and severe in nature; major depressive disorder, 
chronic; poly-substance abuse disorder; and personality disorder, 
not otherwise specified, with anti-social traits.

Evidence received since the February 1994 decision includes VA 
outpatient treatment records which show diagnoses of PTSD, Social 
Security Administration records with a finding of disability 
since August 1993 due to affective disorder and personality 
disorder, private treatment records, and lay statements 
describing in-service stressors.  This evidence directly 
addresses the basis for the prior denial of the claim (i.e., that 
there were no in-service stressors found), and therefore 
addresses the unestablished fact necessary to substantiate the 
claim of service connection for PTSD.  As the Veteran's lay 
statements regarding in-service stressors are consistent with his 
service in a location of 'hostile military or terrorist 
activity', the evidence raises a reasonable possibility of 
substantiating the claim and is material.  Therefore, the claim 
may/must be reopened.

Under the revised 38 C.F.R. § 3.304(f)(3), service connection for 
PTSD may be granted if the evidence demonstrates a current 
diagnosis of PTSD (rendered by an examiner specified by the 
regulation); an in-service stressor [related to fear of hostile 
activity] consistent with the places, types, and circumstances of 
the Veteran's service (satisfactorily established by his lay 
testimony); and his PTSD symptoms have been related to the in-
service stressor by a VA psychiatrist or psychologist by VA.  The 
Veteran's stressor account is consistent with the places, types, 
and circumstances of his service in Vietnam.  A simple review of 
the previous evidence of record is sufficient to determine that 
he served in locations involving "hostile military or terrorist 
activity", specifically Chu Lai and Da Nang, Vietnam.  

The Veteran reported participating in Operation Starlight in Chu 
Lai in August 1965, including spending a night at a listening 
post with a firefight occurring nearby.  He also described 
service in Da Nang in the spring of 1966, which included nightly, 
and sometimes during the day, fire missions, many patrols/riding 
in convoy through hostile territory, and seeing many dead 
Vietnamese.  

On the November 2004 VA examination PTSD was diagnosed; the 
examiner stated, "The Veteran's stressors are vague in nature, 
but if verified, sufficient to be etiologically linked to PTSD" 
(emphasis added).  The diagnosis of PTSD has therefore been 
linked to the Veteran's stressors by a VA psychiatrist.  Thus, 
under the revised § 3.304(f)(3), service connection for PTSD is 
warranted.  


ORDER

The appeal to reopen a claim of service connection for PTSD is 
allowed, and service connection for PTSD is granted on de novo 
review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


